DETAILED ACTION

3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ormond U.S. Patent Number 3,985,025.
	Regarding claims 1, 7, Ormond discloses a shear measurement flexible isolated load cell with features of the claimed invention including a deformable portion (elements 11-13), that 5is deformable under an external force; and a strain gauge (elements A and B) attached to the deformable portion, the strain element including a projection that sticks out from the deformable portion in a direction intersecting a longitudinal direction of the deformable portion (see figure 1).  
	10 Regarding claims 2-3, the strain element includes a core portion (related to element 10), a frame portion  (element 16), that extends around the core portion and 15that includes a flexure, and an arm portion (elements 11-13), that connects the core portion and the flexure; and the deformable portion is the arm portion and/or the flexure.  
	Regarding claim 4, 5 an electrode or a resistive element should be connected to the strain gauge (not shown in any figure), in order for the strain gauge to function properly.  
.  

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al.,  U.S. Publication Number 2004/0045372.
	Regarding claims 1, 7, Liu et al.,  U.S. Publication Number 2004/0045372 discloses a force moment sensor with features of the claimed invention including a deformable portion (elements 24), that 5is deformable under an external force; and a strain gauge (elements 1-6) attached to the deformable portion, the strain element including a projection that sticks out from the deformable portion in a direction intersecting a longitudinal direction of the deformable portion (see figure 1).  
	10 Regarding claims 2-3, the strain element includes a core portion (related to element 21), a frame portion (elements 22 and 23), that extends around the core portion and 15that includes a flexure, and an arm portion (elements 24), that connects the core portion and the flexure; and the deformable portion is the arm portion and/or the flexure.  
	Regarding claim 4, 5 an electrode or a resistive element should be connected to the strain gauge (see figures 1o and 11), in order for the strain gauge to function properly.  
	Regarding claim 5, the projection includes a neck portion and a head portion that is greater in width than the neck portion; and  15the neck portion has opposite ends one of which is connected to the deformable portion and the other of which is connected to the head portion.	
	Regarding claim 6, a width of a portion, which is adjacent to the deformable portion, of the projection is not more than half a length of the deformable portion.  

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, July 10, 2021